                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-473-RJC-DCK

 JUSTIN WARD,                                           )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )   ORDER
                                                        )
 KYLEE ERVIN, individually, and as Trust for            )
 THE BLACKHORSE REAL ESTATE                             )
 TRUST,                                                 )
                                                        )
                Defendant.                              )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 2) filed by William R. Terpening, concerning Griffin S.

Dunahm on August 26, 2020. Griffin S. Dunahm seeks to appear as counsel pro hac vice for

Defendant Kylee L. Ervin, individually, and as Trust for The Blackhorse Real Estate Trust. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 2) is GRANTED. Griffin S. Dunahm

is hereby admitted pro hac vice to represent Defendant Kylee L. Ervin, individually, and as Trust

for The Blackhorse Real Estate Trust.


                                  Signed: August 27, 2020




         Case 3:20-cv-00473-RJC-DCK Document 4 Filed 08/27/20 Page 1 of 1
